Citation Nr: 1146821	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-32 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD), lumbar spine with herniated nucleus pulposus and radiculitis, L5 root, currently evaluated as 60 percent disabling. 

2.  Entitlement to an increased rating for degenerative joint disease (DJD), thoracic spine, with minimal disc herniation T7-T8, currently evaluated as 20 percent disabling. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

4.  Entitlement to an increased rating for depressive disorder not otherwise specified, currently evaluated as 50 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to June 1992.

This matter came to the Board of Veterans' Appeals (Board) from a January 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2010 for further development.  The Veteran testified at a hearing before the Board at the RO in July 2011.  A transcript is of record.

Additional evidence with waiver of preliminary RO review were both received at the hearing before the Board at the RO in July 2011.

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  By rating decision in September 2005 TDIU was granted.  However, by rating decision in April 2007, the RO proposed to discontinue individual unemployability.  Nevertheless, by rating decision in May 2007, TDIU was continued.  

The issues of entitlement to service connection for hypertension (to include as due the Veteran's service-connected lumbar spine with herniated nucleus pulposus and radiculitis, L5 root) and entitlement to an increased rating for depressive disorder not otherwise specified is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the July 2011 hearing before the Board at the RO, the Veteran withdrew his appeal as to the issues of entitlement to an increased rating for DJD, lumbar spine with herniated nucleus pulposus and radiculitis, L5 root; and entitlement to an increased rating for DJD, thoracic spine, with minimal disc herniation T7-T8. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met with respect to the issues of entitlement to an increased rating for DJD, lumbar spine with herniated nucleus pulposus and radiculitis, L5 root; and entitlement to an increased rating for DJD, thoracic spine, with minimal disc herniation T7-T8.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

At the July 2011 hearing before the Board at the RO, the Veteran withdrew his appeal as to the issues of entitlement to an increased rating for DJD, lumbar spine with herniated nucleus pulposus and radiculitis, L5 root and entitlement to an increased rating for DJD, thoracic spine, with minimal disc herniation T7-T8.
Consequently, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the appeal as to these issues is dismissed.


ORDER

As the Veteran has withdrawn his appeal as to the issues of entitlement to an increased rating for DJD, lumbar spine with herniated nucleus pulposus and radiculitis, L5 root; and entitlement to an increased rating for DJD, thoracic spine, with minimal disc herniation T7-T8, these issues are hereby dismissed.


REMAND

One of the issues before the Board is entitlement to service connection for hypertension, to include as due to the Veteran's service-connected lumbar spine with herniated nucleus pulposus and radiculitis, L5 root.  An April 1994 VA treatment record notes chronic dorsilumbar sprain, and intermittent hypertension as a special consideration.  In a statement received in February 2005, the Veteran stated that his primary care physician at Pembroke Pines Community Based Outpatient Clinic in Florida as well as a VA examiner have related his hypertension to the stress of his pain.  The Board notes that the Veteran was afforded a VA examination in August 2004.  After interviewing and examining the Veteran, the VA examiner diagnosed essential hypertension and opined that the hypertension is as likely as not related to his lower back.  However, no rationale was provided.  Thus, the Board believes another VA examination is warranted before it can proceed with appellate review.

Moreover, although not clearly argued, the Board believes it reasonable to also develop the secondary service connection theory with regard to the service-connected thoracic spine disability in recognition of the proximity of the thoracic and lumbar spines to one another. 

The other issue before the Board is entitlement to an increased rating for depressive disorder not otherwise specified, currently evaluated as 50 percent disabling.  The Veteran was afforded a VA examination for PTSD in September 2007.  At the                                     July 2011 hearing before the Board at the RO, the Veteran testified that the depression has worsened in the last four or five years.  The Board notes that in light of the Veteran's assertions that his disability has undergone a further increase in severity since the most recent examination, another VA examination is appropriate.  VAOPGCPREC 11-95 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature, extent and etiology of hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is causally related to service?  

b)  Is it at least as likely as not (a 50% or higher degree of probability) that the current hypertension is proximately due to or caused by the Veteran's service-connected lumbar spine and thoracic spine disabilities, to include pain associated with those disabilities?

c)  Is it at least as likely as not (a 50% or higher degree of probability) that current hypertension has been aggravated by the Veteran's service-connected lumbar spine and thoracic spine disabilities, to include pain associated with those disabilities?

The examiner should offer a rationale for any opinion with reference to the August 2004 VA examination.  

2.  The RO should schedule the Veteran for a VA psychological examination to ascertain the current severity of his depressive disorder not otherwise specified.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Examination findings should be reported to allow for application of VA rating criteria for depression.  A Global Assessment of Functioning (GAF) score should also be reported. 

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issues entitlement to service connection for hypertension (to include as proximately due to or aggravated by the service-connected lumbar spine and thoracic spine disabilities,) and entitlement to an increased rating for depressive disorder.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


